IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,
                                                       No. 75414-9-1
                       Respondent,
                                                       DIVISION ONE
           V.

LONNIE RAY CARTER,                                     UNPUBLISHED OPINION

                       Appellant.                      FILED: February 20, 2018


       PER CURIAM. Lonnie Ray Carter appeals the sentence imposed

following his guilty plea to third degree theft and possession of heroin. Carter's

counsel on appeal contends, and the State concedes, that the no-contact

provision regarding Macy's on the possession count is not crime-related. Counsel

also contends, and the State concedes, that the judgment and sentence for

possession of heroin contains a scrivener's error in its statutory citation. We

accept the State's concessions and remand with instructions to amend the

judgment and sentence consistent with this opinion.

        In a Statement of Additional Grounds,1 Carter contends his counsel

"labored under an actual conflict of interest." SAG at 1. He contends the conflict


         1 Carter filed the same Statement of Additional Grounds(SAG)in this appeal and appeal
No. 75413-1. The appeals are taken from a single plea and sentencing hearing encompassing
two sets of convictions. Because the same attorney represented Carter on all of the matters
before the court in those hearings, and because the SAGs allege that counsel had a conflict of
interest, we address the SAG in both appeals.
No;75414-9-1/2

resulted in a sentence that failed to provide him sufficient security from alleged

contracts for his murder. He alleges his trial counsel knew he wanted a sentence

that could be served in protective custody because he "is a 'Target' for 'Murder"

"[f]or being a 'Government Informant [.]" SAG (9/28/17) at 2. He claims counsel

failed to inform him that a Drug Offender Sentencing Alternative(DOSA)could

not be served in the Intensive Management Unit or other forms of protective

custody. He concludes that conflict-free counsel would have obtained a sentence

providing the protection he sought.

       Carter's claim involves matters largely outside the record and is therefore

reviewable only in a personal restraint petition. State v. McFarland, 127 Wash. 2d
322, 338, 899 P.2d 1251 (1995). The record contains no declarations regarding

his alleged conversations with counsel. Nor does his quotation from the plea

hearing reveal the nature of any discussions with counsel. Carter did file a motion

to discharge counsel the day before sentencing, but that motion involved

counsel's pretrial conduct, not his conduct at sentencing, and is based in part on

matters outside this court's record.

       Carter also contends his trial counsel and the prosecutor violated his

Eighth Amendment rights because they acted "with 'deliberate indifference' and a

disregard of Pre-trial Detainee Carter's serious safety concerns [J" SAG at 2.

This claim also involves matters outside the record, appears to be moot, and in

any event is too conclusory to merit review under RAP 10.10(c).




                                         2
' No. 75414-9-1/3

       Affirmed in part and remanded in part for amendment of the judgment and

 sentence.



                    For the Court:




                                      3